y   D         ...




                                                         ,..

                                                        !/ I 'SDC SD~'Y
        UNITED STATES DISTRICT COURT                                         ...
                                                         !DOCUMENT
        SOUTHERN DISTRICT OF NEW YORK                    l



        -----------------------------------x             ; LLECTRONICALLYFILED
        SHANE CAMPBELL GALLERY, INC.,                    Iooc #=--~~~-i:.--
        et al.                             ..:..         : l ...~TE FILED:
                          •
                    Plaintiffs,
                                                       18-cv-5134(JSR)
                         -v-
                                                               ORDER
        FRIEZE EVENTS, INC.,

             Defendant.
        -----------------------------------x

        JED S. RAKOFF, U.S.D.J.

                    The reference by Judge Batts· to Magistrate Judge Moses of

        the motion to dismiss, Dkt. 32, is hereby withdrawn, and the

        motion will be handled directly by the undersigned, to whom this

        case has now been reassigned.

                    The Court will ·hold oral argument on the motion in

        connection with the already-scheduled case management

        conference, to be held on Tuesday, February 25, 2020, at 11:00

        am.

                    SO ORDERED

        Dated:           New York, NY
                         February   ~0, 2020




                                                1
